UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1352



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


PATRICK EDWIN RUDD,

                                                Defendant - Appellant,

          and


DEE IZBICKI; KATHRYN CREWS AVERETT, in her
official capacity as Granville County Register
of Deeds,

                                                            Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-730)


Submitted:   August 15, 2002                 Decided:   August 19, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Patrick Edwin Rudd, Appellant Pro Se.    Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Patrick Edwin Rudd appeals the district court’s judgment

granting in part the Government’s motion for summary judgment.   We

have reviewed the record and the district court’s order and find no

reversible error.    Accordingly, we grant Rudd’s motion to proceed

on appeal in forma pauperis and affirm on the reasoning of the

district court. See United States v. Rudd, CA-01-730 (E.D.N.C. Feb.

4, 2002).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2